*123By the Court,
Sawyer, J.
This is an action to recover a quantity of lumber. Defendant justifies the taking and detention under an attachment and execution issued in the suit of Frank et al. v. Perkins. Defendant offered in evidence the proceedings before a constable’s jury to try the right of property on a claim made by plaintiffs in pursuance of sections two hundred and eighteen and six hundred and two of the Practice Act, and the verdict of the constable’s jury against the plaintiffs in that proceeding/ The evidence was excluded on objection by plaintiffs, and defendant excepted. This verdict did not protect the constable, and was properly excluded. (Perkins v. Thornburgh, 10 Cal. 191.)
We see no error of law, and cannot say that the verdict is not supported by the evidence.
Judgment affirmed.